Name: Commission Regulation (EEC) No 2219/90 of 30 July 1990 determining the prices and amounts fixed in ecus by the Council in the textile fibres sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: marketing;  prices;  leather and textile industries
 Date Published: nan

 31 . 7 . 90No L 202/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2219/90 of 30 July 1990 determining the prices and amounts fixed in ecus by the Council in the textile fibres sector and reduced as a result of the monetary realignment of 5 January 1990 fixed by Council Regulation (EEC) No 1358/90 (4); whereas the aid for silkworms was fixed by Council Regu ­ lation (EEC) No 1359/90 (*); whereas the guide price for unginned cotton was fixed by Council Regulation (EEC) No 1355/90 (*) ; whereas the minimum price for unginned cotton was fixed by Council Regulation (EEC) No 1 356/90 f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the textile fibres sector which are to be divided by 1,001712 from the 1990/91 marketing year under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction in particular in the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year should be specified and those reduced prices and amounts should be fixed ; Whereas for the 1 990/9 1 marketing year the aid for fibre flax and hemp and the amount adopted to finance measures to encourage the use of flax fibre bundles were HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus by the Council for the 1990/91 marketing year in the textile fibres sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (4) OJ No L 134, 28 . 5. 1990, p. 23. O OJ No L 134, 28 . 5. 1990, p. 25: (6) OJ No L 134, 28 . 5. 1990, p. 20. O OJ No L 134, 28 . 5. 1990, p. 21 . (') OJ No L 164, 24. 6 . 1985, p. 6: (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 83, 30 . 3 . 1990, p. 102. 31 . 7. 90 Official Journal of the European Communities No L 202/27 ANNEX Reduced prices and amounts 1 . Aid for fibre flax :  in Spain and Portugal : ECU 263,38/ha  in the other Member States : ECU 374,36/ha 2. Amount of aid for fibre flax withheld :  in Spain and Portugal : ECU 26,34/ha  in the other Member States : ECU 37,44/ha 3. Aid for hemp :  in Spain and Portugal : ECU 238,91 /ha  in the other Member States : ECU 339,42/ha 4. Aid for silkworms :  in Spain and Portugal : ECU 79,78/box  in the other Member States : ECU 1 1 1 ,8 1 /box 5. Guide price for cotton : ECU 95,86/ 100 kg 6. Minimum price for cotton : ECU 91,07/100 kg